DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 30, 32-35 and 37-74 are pending.
Claims 30, 32-35 and 37-74 are rejected.
Claims 1-29 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 
Response to Arguments
Rejection of claims 30, 32-35, 37-73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.  
Crystals are not formed by gradual evaporation of the acetone/n-heptane or diethyl ether/n-heptane solution in applicants’ Reference Examples 1-5 until after the steps of decanting the aqueous acidic phase, dissolving the solid phase in either acetone or diethyl ether, drying the solid phase with MgSO4, filtering the dried organic phase, and carefully adding n-heptane as a non-solvent until the solution comes close to the point of supersaturation, but without inducing precipitation.  Thus, since the applicants conduct at least one purification step (decanting, dissolving, drying, filtering) on the raw reaction product mixture prior to forming crystals of the aromatic dihydroxy compound by gradual evaporation of a solution of the raw reaction product mixture in the solvent (acetone or diethyl ether) or mixture of non-solvent alkane (n-heptane) and above solvent then the gradual evaporation is not done “directly” on a solution of the raw reaction product mixture.
For the above reasons this rejection is maintained.

Rejection of claims 30, 32, 37, 38, 40-42, 44, 46, 48, 51-58, 64 and 66-73 under 35 U.S.C. 102(a)(2) as being anticipated by US 10.252.966 (Harvey)
Applicant’s arguments, see pages 19-23, filed November 29, 2021, with respect to the rejection of claims 30, 32, 37, 38, 40-42, 44, 46, 48, 51-58, 64 and 66-73 under 35 U.S.C. 102(a)(2) as being anticipated by US 10,252,966 (Harvey) have been fully considered and are persuasive.  The rejection of claims 30, 32, 37, 38, 40-42, 44, 46,  has been withdrawn. 
Rejection of claims 33-35, 39 and 59-61 under 35 U.S.C. 102(a)(2) as being anticipated by or. in the alternative, under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey)
Applicant’s arguments, see pages 19-23, filed November 29, 2021, with respect to the rejection of claims 33-35, 39 and 59-61 under 35 U.S.C. 102(a)(2) as being anticipated by US 10,252,966 (Harvey) have been fully considered and are persuasive.  The rejection of claims 33-35, 39 and 59-61 under 35 U.S.C. 102(a)(2) as being anticipated by US 10,252,966 (Harvey) has been withdrawn. 

Rejection of claims 30, 40, 43, 45 and 47 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of “Polymerisation of Lignin model compounds with Formaldehyde in Acidic Aqueous Medium”. Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 24. 1986. pp. 2143-2169 (Van der Klashorst)
Applicant’s arguments, see paragraph 2 on page 25, filed November 29, 2021, with respect to the rejection of claims 30, 40, 43, 45 and 47 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of “Polymerisation of Lignin model compounds with Formaldehyde in Acidic Aqueous Medium”. Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 24. 1986. pp. 2143-2169 (Van der Klashorst) have been fully considered and are persuasive.  The rejection of claims 30, 40, 43, 45 and 47 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of “Polymerisation of Lignin model compounds with  of Polymer Science: Part A: Polymer Chemistry, Vol. 24. 1986. pp. 2143-2169 (Van der Klashorst) has been withdrawn. 

Rejection of claims 30 and 49 under 35 U.S.C. 103 as being unpatentable over US 10.252.966 (Harvey), and further in view of US 2.974.158 (Lanham)
Applicant’s arguments, see the last paragraph 2 on page 26, filed November 29, 2021, with respect to the rejection of claims 30 and 49 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of US 2,974,158 (Lanham).  The rejection of claims 30 and 49 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of US 2,974,158 (Lanham) has been withdrawn. 

Rejection of claims 30, 48 and 50 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of WO 2011/003029 (Bergman)
Applicant’s arguments, see paragraph 1 on page 28 and paragraph 2 on page 29, filed November 29, 2021, with respect to the rejection of claims 30, 48 and 50 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of WO 2011/003029 (Bergman).  The rejection of 30, 48 and 50 under 35 U.S.C. 103 as being unpatentable over US 10,252,966 (Harvey), and further in view of WO 2011/003029 (Bergman) has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 32-35, and 37-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide a written description of the limitation “directly” with regard to the gradual evaporation of the solution of raw reaction product mixture in a solvent or mixture of non-solvent alkane and solvent.
Crystals are not formed by gradual evaporation of the acetone/n-heptane or diethyl ether/n-heptane solution in applicants’ Reference Examples 1-5 until after the steps of decanting the aqueous acidic phase, dissolving the solid phase in either acetone or diethyl ether, drying the solid phase with MgSO4, filtering the dried organic phase, and carefully adding n-heptane as a non-solvent until the solution comes close 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32-35, and 37-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps for claims 30, 32-35, and 37-73 are:  the reaction is returned to room temperature, the aqueous acidic phase is decanted, the solid phase is dissolved in solvent and dried; the dried organic phase is filtered and a non-solvent alkane is added until the solution comes close to the point of supersaturation, but without inducing precipitation. 
The omitted steps for claim 74 are: the aqueous acidic phase is decanted; the dried organic phase is filtered and a non-solvent alkane is added until the solution comes close to the point of supersaturation, but without inducing precipitation.   

Claims 30, 32-35, and 37-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the solvents acetone and diethyl ether and the non-solvent n-heptane.   Based upon applicants’ disclosure of the prior art not all solvents and non-solvents will result in the obtainment of aromatic dihydroxy compounds in >97% purity.  See for instance paragraphs [10], [11], [13], and [17]- [19].   The only solvents that the applicants have shown that would allow for obtainment of the claimed results are the solvents acetone and diethyl ether and the non-solvent n-heptane.   
Claims 32, 56-58, and 71-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "maintain the supersaturation" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 30 does not require supersaturation.
Claim 56 recites the limitation "said thermosetting resins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the term 
Claim 57 recites the limitation "said thermosetting resins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the term “thermosetting resins” is disclosed in claim 52 not claim 53 from which claim 57 depends.
Claim 58 recites the limitation "said thermoplastics" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the term “thermoplastics” is disclosed in claim 52 not claim 53 from which claim 58 depends.
Claim 71 recites the limitation "said thermosetting resins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the term “thermosetting resins” is disclosed in claim 67 not claim 68 from which claim 71 depends.
Claim 72 recites the limitation "said thermosetting resins" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the term “thermosetting resins” is disclosed in claim 67 not claim 68 from which claim 72 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30, 32-35, 37-42, 44, 46, 48, 51-61  64, and 66-74 are rejected under 35 U.S.C. 103 as obvious over Harvey et al. (US 10,252,966 B1).
Harvey et al. disclose a process for production of aromatic dihydroxy compounds of >97 wt% purity comprising (1) condensation of creosol with short chain aldehydes to produce bisphenols (2) forming crystals by slow gradual evaporation of ether at room temperature from the precipitated reaction product (3) separating the crystals for X-ray diffraction study (see entire disclosure, in particular column 2, lines 43-49; column 7, line 13 to column 8, line 47; column 9, line 11 to column 10, line 24; column 11, line 5 to column 12, line 17 and claims 1-3).   The meta, meta isomers were produced almost exclusively in selectivities ranging from 96-100 % (see Scheme 4 and Table 2 in column 7).  Harvey et al. inherently teach maintaining the supersaturation whereby the crystal growth rate exceeds nucleation rate, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).  Harvey et al. inherently teach preventing precipitation during the formation of crystals, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).  Harvey et al. inherently disclose a raw reaction product that comprises residual substrate, dimers and oligomers, since Harvey et al. conduct subsequent reactions (see column 7, line 60 to column 8, line 1 and column 8, lines 18-38).  The purity is analyzed by 13C NMR and GC/MS (see column 8, lines 6-47 and column 11, line 5 to column 12, line 17).  The DSC for compound 4 is given in Figure 5 (see Figure 5; Table 3 in column 21; and column 23, line 63).   Harvey et al. disclose that the efficient and selective synthesis of bisphenols from renewable materials and the 
Harvey et al. inherently teach obtaining the bisphenols having a purity of >/ 99.0 wt%, since Harvey et al. obtain the crystals suitable for an X-ray diffraction study by slow gradual evaporation of the ether at room temperature (see column 11, lines 22-24).   However, if it can be shown that the bisphenols do not have a purity of >/ 99.0 wt%, then one having ordinary skill in the art would have been motivated to obtain bisphenols having a purity of >/ 99.0 wt% , since bisphenols of high purity can be used to make high purity cyanate esters which are suitable for use in making high performance composite materials (see column 13, lines 22-29; column 15, lines 39-53; column 15, line 64 to column 16, line 34; column 25, line 51 to column 26, line 3; and column 26, lines 57-63).  
	Harvey et al. differ from the instant claims in that Harvey et al. do not disclose directly forming the crystals of the aromatic dihydroxy compounds from a solution of the raw reaction product mixture.
	However, Harvey et al. has shown that crystals of the aromatic dihydroxy compounds can be obtained by slow evaporation of the ether solvent at room temperature.  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that if desired the crystallization step disclosed by Harvey et al. could have been conducted on the raw product mixture dissolved in the ether solvent to obtain crystals of the aromatic dihydroxy compounds 

Claims 30, 41, 43, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view of Van Der Klashorst et al. (“Polymerization of Lignin Model Compounds with Formaldehyde in Acidic Aqueous Medium”, Journal of Polymer Science: Part A: Polymer Chemistry, Vol. 24, 1986, pp. 2143-2169).
Harvey et al. disclose preparation of a bisphenol as described above for claim 30 (see paragraph 20 above).  
Harvey et al. differ from the instant claims in that Harvey et al. exemplifies the use of a 4-alkyl-2-alkoxyphenol derivative, i.e., creosol, as the renewable phenol for conversion to a polyphenol rather than a 4-alkyl-2,6-dialkoxyphenol derivative.  Harvey et al. do however disclose the use of lignin as a bio-feedstock (see column 13, line 49 to column 14, line 12).  Harvey et al. further disclose that the aromatic structures present in lignin provide excellent high temperature stability combined with low reactivity, flammability, and hydrophilicity, which are all important properties for high performance resins (see column 13, lines 13-17).  
Klashorst et al. disclose that lignin present as a waste material in the spent liquors of the pulping industry constitutes a potentially useful raw material for the production of various polymeric products (see the first sentence of the Introduction on page 2143).   The lignin compounds used for crosslinking with formaldehyde resemble the guaiacyl constitution of softwood lignin or the syringyl constitution found in 
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to utilize the preparation and separation method of Harvey et al. on the hardwood lignin compounds of Klashorst et al. in order to obtain crystalline hardwood lignin derived bisphenols that are suitable for identification using X-ray diffraction, since Harvey et al. had already demonstrated that their process was useful for identifying the softwood lignin derived bisphenols.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007). The ordinary skilled artisan would have been further motivated to carry out the process of Harvey et al. on the hardwood lignin compounds of Klashorst et al. in an effort to use a less expensive alternative technique to H-NMR for identification of the bisphenol products for use in making polymeric products. 
Claims 30 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view Lanham (US 2,974,158).
Harvey et al. disclose preparation of a bisphenol as described above for claim 30  (see paragraph 20 above).  
Harvey et al. differ from claim 49 in that Harvey et al. do not disclose the use of the bisphenols as plasticizers.
Lanham discloses production of phosphorus-containing compounds produced from bisphenols as plasticizers (see entire disclosure, in particular column 1, line 15 to column 2, line 18).
One having ordinary skill in the art before the effective filing date would have found it obvious that the bisphenols compounds of Harvey et al. could be used as plasticizers, since Lanham discloses production of phosphorus-containing compounds produced from bisphenols as plasticizers. 
Claims 30, 48, 50, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view Bergman et al. (WO 2011/003029 A2).
	Harvey et al. disclose preparation of a bisphenol as described above for claims 30 and 48 (see paragraph 11 above).  
Harvey et al. differ from claims 50 and 65 in that Harvey et al. do disclose processing the bisphenols into fuel additives.
Bergman et al. disclose a method of depolymerizing lignin comprising cleaving a carbon-oxygen or carbon-carbon bond of a phenylpropanoid unit of lignin in a catalytic disproportionation reaction (see paragraphs 0046, 0097, 00113, 00120, 00124, 00170, -00181, 00227, 0028).  Following the cleaving step, the method may further comprise hydrodeoxygenating, cracking or hydrogenating the reaction products and a fuel may be 
One having ordinary skill in the art before the effective filing date would have found it obvious that the bisphenols compounds of Harvey et al. could be processed into fuel additives, since Bergman et al. disclose that lignin and lignin fragments thereof can be to produce fuels.  
Claims 30, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US 10,252,966 B1) as applied to claim 30 above, and further in view of McVeigh et al. (“Catalytic depolymerization of isolated lignin to fine chemicals: part 2-process optimization”, Catalysis Science & Technology, January 2016, Vol. 6, pp. 4142-4150).
Harvey et al. disclose preparation of a bisphenol as described above for claim 30 (see paragraph 20 above).  
Harvey et al. differ from the instant claims in that Harvey et al. exemplifies the use of a 4-methyl-2-methoxyphenol, i.e., creosol, as the renewable phenol for conversion to a polyphenol rather than 4-n-propylguaiacol or 4-n-propylsynringol.  Harvey et al. do however disclose the use of lignin as a bio-feedstock (see column 13, line 49 to column 14, line 12).  Harvey et al. further disclose that the aromatic structures present in lignin provide excellent high temperature stability combined with low reactivity, flammability, and hydrophilicity, which are all important properties for high performance resins (see column 13, lines 13-17).  
McVeigh al. disclose that 4-n-propylguaiacol and 4-n-propylsynringol products obtained from lignin (see entire disclosure, in particular Table 2).  
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to utilize the preparation and separation method of Harvey et al. on other lignin derived compounds, including 4-n-propylguaiacol and 4-n-propylsynringol disclosed by McVeigh et al., since Harvey et al. had already demonstrated that their process was suitable for converting creosol, which is a lignin derived compound, into its corresponding dihydroxy compound.  “A person of ordinary . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baca et al. (US 9,082,983 B1) disclose preparation of crystals of  bisphenol comonomers which includes slow evaporation of ether (see Examples 14 and 15).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699